On February 26, 2010, the Board of Commissioners on Character and Fitness filed its final report in this court pursuant to Gov.Bar R. I(12)(E), recommending that James Victor Hauch’s application for admission to the Ohio bar be disapproved because he violated bar examination rules by returning to a Multistate Performance Test item after time was called. No objections were filed. Upon consideration thereof,
It is ordered by the court that consistent with the recommendation of the board, the application of James Victor Hauch for admission to the practice of law in Ohio is disapproved and that he be permitted to reapply for admission in July 2010 by filing a supplemental character questionnaire. Upon reapplication, James Victor Hauch shall undergo review by the board, and upon a recommendation of approval by the board, he shall be admitted to the practice of law in Ohio.
Brown, C.J., not participating.